Per Curiam. For his motion for reconsideration of this court’s denial of his July 5, 1993 request for writ of certiorari, appellant tenders the affidavit of Betty Voltz, court reporter, which states that she has been unable to prepare the records in this case, but given an additional thirty days, she will do so. Appellant had obtained a court order extending the time to file the transcript in this cause until June 17, 1993, which date was the maximum length of time to lodge such transcript with this court. Prior to June 17, 1993, appellant timely filed his motion requesting the court reporter to file the record in this matter, but having stated no reason for the delay, we denied his request.  The court, having now been given the reason for the transcript having not been timely filed, grants appellant’s petition for writ of certiorari and directs Ms. Voltz to complete and file the transcript forthwith. The court forwards a copy of this per curiam to the Board of Certified Reporter Examiners for any action it may deem necessary under its rules. Corbin, J., not participating.